Quinn, Chief Judge
(dissenting) :
No useful purpose can be served by distinguishing the cases cited by the majority. On similar facts, other courts have reached a different conclusion. Commonwealth v Francis, 355 Mass 108, 243 NE2d 169 (1969); State v Holt, 22 Utah 2d 109, 449 P2d 119 (1969). The crucial question is whether the evidence in this case supports the trial judge’s finding of mental responsibility. In my opinion, it does.
The testimony as to the circumstances of the robbery and separate assault establishes compellingly that the accused was capable of reasoning and of understanding the difference between right and wrong. The defense psychiatrist conceded the accused’s mental ability on that point. The question then is whether the accused could adhere to the right. In my opinion, the evidence supports a finding that he could and provides a substantial basis upon which to reject the psychiatrist’s opinion as creating a reasonable doubt as a matter of law.
The psychiatrist saw the accused on three occasions, each for one hour. His knowledge of the accused’s condition was predicated upon what the accused told him; and there is no evidence that any of the critical matter was independently verified. See United States v Ross, 19 USCMA 51, 55, 41 CMR 51 (1969). However, assuming the truth of information pro*452vided by the accused, neither it, nor the doctor’s evaluation of it, created, as a matter of law, a reasonable doubt that the accused was compelled to resort to robbery and assault because of sexual impulse.
As described by the psychiatrist, the accused was suffering from a “compulsive neurosis” which forced him to look for and fondle female clothing. According to the doctor, this “sexual impulse” manifested itself at age thirteen, when the accused looked through and fondled his mother’s clothing; it persisted until he was fifteen, when it “somehow was pushed under the surface” until this incident occurred. At the time of the incident, the accused did not realize that his search through female effects was really a search for female clothing for “sexual gratification,” consequently he was compelled “to maintain the facade that he was there for money,” and to act the part of a robber. Curiously, the doctor also maintained that the accused’s impulse was “not only to get sexual gratification but almost with the hope of being apprehended, in a sense saying, T am having difficulty with this conflict, with this impulse, do something.’ ” If this was the accused’s impulse, he definitely did not show it by his conduct; the testimony of his two victims demonstrates a variety of efforts to avoid recognition and apprehension, and the trial judge had ample justification to reject the doctor’s opinion as to this point.
The doctor admitted that while the accused suffered from the sexual impulse between the ages of thirteen to fifteen, he apparently never stole even “minor things” in response to the impulse during that period. He admitted the impulse was submerged for years. He admitted that the accused told him of certain conduct after the offenses in issue which would indicate that only a week after the offenses the accused realized that what he “was really after” was not money, but female clothing so that if he had been discovered, as he was on the occasion that led to the present charges, he probably would have fled rather than “carry off the semblance of a robbery.” Finally, the doctor admitted that even at the time of the offenses, there was no “specific way” the accused had to respond to discovery of his presence in the victim’s room. On the basis of these admissions the trial judge could, in my opinion, reasonably conclude, as he did, that the accused’s condition left him free to choose the particular response he wanted. In short, the accused’s condition might have led him to the girl’s room, but it did not compel him to rob her and assault another. The trial judge examined the doctor at length on the connection between the accused’s sexual impulse and the offenses as charged; on the evidence, he was justified in concluding beyond a reasonable doubt that there was no connection between them.
I would affirm the decision of the Court of Military Review.